Citation Nr: 0106166	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-08 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1961.  This case was remanded by the Board of Veterans' 
Appeals (Board) in December 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, for additional development.  A July 2000 rating 
decision granted an increased evaluation of 30 percent for 
service-connected left knee disability, effective May 18, 
1992, the effective date of service connection for this 
disability.  Subsequent correspondence on file indicates that 
the veteran wishes to continue his appeal.  This case was 
returned to the Board in December 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran is able to extend his left leg to 20 degrees 
or less; his left knee is not ankylosed .

3.  The veteran has slight laxity of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for limitation of motion of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5260, 5261 (2000).

2.  The criteria for a separate 10 percent evaluation for 
impairment of the left knee due to instability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2000); VAOPGCPREC 23-97, VAOPGCPREC 9-
98.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his left knee 
disability.  The RO has found the claim to be well grounded 
and has provided the veteran with appropriate VA examinations 
of this disability.  There is no outstanding evidence which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA. 

I.  FACTUAL BACKGROUND

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's left knee disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes; nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein. 

September 1995 statements from people who know the veteran 
attest to his knee problems.

The veteran testified at a personal hearing at the RO in 
September 1995 that he has difficulty going down ladders and 
stairs because of his left knee disability.

According to a translation of a September 1995 statement from 
Dr. Jose Luis Saenz Rios, he had treated the veteran since 
August 1989 for hypertension and lesions of the left lateral 
meniscus.

The veteran complained on VA orthopedic examination in 
January 1997 of persistent pain in the lateral aspect of the 
left knee with weakness, which was aggravated by climbing 
stairs and ladders.  Physical examination did not show any 
effusion or crepitance.  Range of motion of the left leg was 
from 0-146 degrees, with tenderness along the anterolateral 
joint line.  There was grade II laxity of the lateral 
collateral ligament, and the left quadriceps was one 
centimeter (cm) smaller than the right.  X-rays of the left 
knee were interpreted as showing early osteoarthritis of the 
patellofemoral joint.  The diagnosis was traumatic arthritis 
of the left knee, manifested by pain on weight bearing, 
tenderness of the anterolateral joint line, laxity of the 
lateral collateral ligament, and characteristic radiographic 
changes.

According to a translation of a February 1997 statement from 
Dr. Rios, the veteran had osteoarthritis and a meniscal tear 
of the left knee, with osteochondroma of the proximal 1/3 of 
the tibia.

A February 1997 medical report from Richard S. Westbrook, 
M.D., reveals that the veteran complained of left knee and 
low back pain with difficulty going up and down ladders and 
stairs.  Physical examination of the left knee showed loss of 
musculature in the quadriceps and hamstrings as compared to 
the right side.  There was grade I instability of the lateral 
collateral ligament.  X-rays of the left knee were 
interpreted as showing valgus deformity with loss of lateral 
joint space and arthritic changes with likely lateral 
meniscus tear.  When seen by Dr. Westbrook in February 1998, 
the veteran had grade II instability of the lateral 
collateral ligament and grade I instability medially.  There 
was patellofemoral crepitance and pain, as well as discomfort 
with any compression over the joint area.  The diagnoses were 
antalgic gait of the left knee, grade II instability, 
increasing symptomatology with post-traumatic arthritis, and 
chondromalacia.

On VA orthopedic examination in July 1998, the veteran 
complained of pain in the anteromedial aspect of the left 
knee at night and when climbing ladders or prolonged walking.  
He said that he could walk 100 yards without stopping.  He 
reported experiencing a flare-up in April 1997.  His left 
knee felt tired all of the time.  He worked as a handyman 
doing odd jobs.  He said that his back pain limited his 
functioning more than his knee pain.  Physical examination 
revealed a normal gait.  There was tenderness along the 
anterolateral joint line and grade I laxity of the lateral 
collateral ligament.  The left thigh was 1/2 cm smaller in 
circumference than the right thigh.  The veteran demonstrated 
an ability to duck walk with his knees flexed to 110 degrees 
when not wearing his knee brace.  He was also able to perform 
deep knee bends.  There was no demonstrable subluxation of 
the left knee.  Range of motion of the left leg was from 0-
146 degrees.  

VA X-rays in July 1998 showed arthritis of the left knee.  
The diagnoses were traumatic arthritis of the left knee, 
manifested by pain on walking more than 100 yards and when 
climbing on ladders, tenderness of the anterolateral joint 
line, and characteristic radiographic changes.  It was the VA 
examiner's opinion that the veteran had minimal 
incoordination and minimal weakness or excess fatigability, 
as well as minimal (grade I) laxity of the left knee.  Knee 
pain was considered mild at rest and moderate during 
strenuous activity.  The major limitation was the veteran's 
decreased ability to climb ladders, which was more limited by 
back pain than by knee pain.

The veteran complained on VA examination in July 1999 of pain 
at the anterior aspect of the left knee at night, when 
climbing ladders, or after prolonged walking.  He said that 
the knee felt tired all of the time.  There had not been any 
flare-ups in the past year.  Nightly pain was helped by 
putting a pillow under the knee and by taking Motrin; he 
occasionally wore a knee brace.  On physical examination, the 
veteran walked with a normal gait.  There was no left knee 
deformity, effusion, ligamentous laxity, crepitance, or 
tenderness.  The left quadriceps was one cm smaller than the 
right quadriceps.  Active range of motion of the left leg was 
from 0-135 degrees.  X-rays showed arthritis of the left 
knee.  The diagnoses were degenerative arthritis of the left 
knee, manifested by pain at night, when climbing ladders, and 
by one cm atrophy of the left thigh.  The examiner concluded 
that there was no instability or subluxation and that there 
was very little objective evidence for a disorder of the left 
knee that would produce more than mild functional loss due to 
pain.  The examiner noted that the veteran had multiple 
disabilities and although it was difficult to isolate the 
effect of his left knee impairment on his ability to work, it 
was probably slight.

According to a January 2000 medical report from Dr. 
Westbrook, the veteran complained of his left leg giving way 
and of an inability to walk very far.  On physical 
examination, it was noted that the veteran's left thigh 
appeared smaller than his right.  The veteran complained of 
discomfort with compression over the medial and lateral 
aspects of the joint.  X-rays of the left knee were noted to 
show osteoarthritis in the lateral compartment with almost 
complete loss of the lateral compartment and bone on bone 
deformity.  The impression was osteoarthritis of the left 
knee.  The veteran was given Vioxx.

On VA orthopedic evaluation in May 2000, the veteran's 
complaints were similar to those recorded on VA examination 
in July 1999.  He said that he had not had any left knee 
flare-ups in the previous two years.  Physical examination 
revealed a normal gait without deformity or effusion.  There 
was grade I laxity of the lateral collateral ligament; there 
was no laxity of the medial collateral or cruciate ligaments.  
There was no crepitance, tenderness, incoordination, or 
weakened movement.  Range of motion of the left leg was from 
0-133 degrees without pain until the limit of flexion was 
reached.  X-rays showed mild osteoarthritis of the left knee.  
The diagnosis was traumatic arthritis, moderate, of the left 
knee, manifested by pain at night and after walking more than 
100 yards and by characteristic radiographic change.  It was 
the examiner's opinion that the veteran had mild laxity of 
the lateral collateral ligament with no objective evidence of 
functional loss due to pain.  The effect of the veteran's 
left knee impairment on his ability to work was considered 
moderate.

II.  ANALYSIS

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran is assigned a 30 percent evaluation for left knee 
disability based on limitation of motion due to arthritis.  

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The maximum evaluation authorized for limitation of flexion 
of a leg is 30 percent, and this evaluation is warranted when 
flexion of the leg is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  A 30 percent evaluation is 
warranted when extension of the leg is limited to 20 degrees; 
a 40 percent evaluation is warranted when extension of the 
leg is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Normal range of knee motion is extension to 0 
degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (2000).

A 10 percent evaluation is assigned for slight impairment of 
the knee involving recurrent subluxation or lateral 
instability; a 20 percent evaluation is warranted for 
moderate impairment of the knee involving recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000), 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain and effusion into the joint warrants a 20 
percent rating.  Symptoms due to the removal of the semilunar 
cartilage of either knee warrant a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2000).  Remaining 
diagnostic codes pertaining to the knee and leg concern 
ankylosis of the knee and impairment of the tibia and fibula 
in terms of malunion or nonunion.  In this case, however, 
there is no indication of the presence of abnormal semilunar 
cartilage, ankylosis of the left knee, or malunion or 
nonunion of either the tibia or the fibula.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Although the veteran has limitation of flexion of the left 
knee, the currently assigned evaluation of 30 percent is the 
maximum evaluation for limitation of flexion.  The veteran 
has repeatedly been found to have full extension to 0 
degrees.  Although weakness was noted on VA examination in 
January 1997, weakness, incoordination and fatigability were 
considered minimal on VA examination in July 1998.  When 
examined in July 1999, the examiner concluded that the 
veteran's left knee disability would cause no more than mild 
functional loss due to pain.  When examined by VA on the most 
recent examination in May 2000, there was no evidence of 
incoordination or weakness and the veteran had not had a left 
knee flare-up in two years.  The examiner concluded that 
there was no objective evidence of functional loss due to 
pain.  Therefore, when all pertinent disability factors are 
considered, the Board must conclude that the veteran does not 
have sufficient limitation of extension to warrant an 
evaluation in excess of 30 percent.

In a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.  The General Counsel 
subsequently held that separate ratings are warranted in 
these types of cases when the veteran has limitation of 
motion of the knee that at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261; the 
General Counsel additionally held that a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

The Board notes that although no left knee laxity was found 
on VA examination in July 1999, laxity of the lateral 
collateral ligament has been found on all other VA 
examinations of the veteran's left knee, to include the more 
recent VA examination in May 2000.  In addition, left knee 
laxity was noted in examination reports from Dr. Westbrook 
dated in February 1997 and February 1998.  Laxity was noted 
to be grade II in January 1997 and February 1998 and grade I, 
which is minimal, in February 1997, July 1998, and May 2000.  
Therefore, the Board finds that a separate 10 percent 
evaluation is warranted for slight lateral instability of the 
left knee.  A rating in excess of 10 percent is not warranted 
for instability of the left knee because the laxity has been 
predominantly slight.

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  The veteran has not been recently 
hospitalized for his left knee disability.  Although he has 
retired from work, he has said that his back disability is 
more disabling than his left knee disability; and the Board 
notes that he has multiple other disabilities that restrict 
employability.  Further, the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the service- connected 
left knee disability would be in excess of that contemplated 
by the assigned evaluations.  Therefore, the Board finds that 
the criteria for submission for assignment of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for left knee 
disability based on limitation of motion is denied.

A separate 10 percent evaluation for left knee disability 
based on instability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

